Citation Nr: 0827526	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-34 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

The appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1942 to March 1946.  He died in July 2004.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a January 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In August 2008, the Board advanced this case 
on its docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In a letter accompanying the November 2007 substantive appeal 
(VA Form 9), the appellant indicated through her 
representative that she wished to appear personally before 
the Board and give testimony concerning her appeal at the RO 
(Travel Board hearing).  This must be done before 
adjudicating her claims.  38 C.F.R. § 20.700(a) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




